Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-8 is the inclusion of the limitations of an inkjet recording apparatus that includes the head assembly having an insertion hole into which the positioning member is inserted, and the insertion hole is larger in dimension in the pressing direction than the positioning member. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Togashi (US 2017/0232767) disclose a liquid ejecting apparatus having an apparatus main body, a plurality of liquid ejecting heads, a unit base to which the plurality of fixed liquid ejecting heads and a lifting-lowering mechanism that is fixed to the apparatus main body and causes a position of the nozzle-formed surface to be shifted. Saiga (US 2018/0311983) disclose a liquid discharge apparatus having a liquid discharge head, a head holder, a sub-carriage, and a carriage. The head holder has a rotation reference around which the head holder is rotatable with respect to the sub-carriage, and an angle adjuster to regulate a rotation and adjust an angle of the rotation of the head holder with respect to the sub-carriage. Sato et al. (US 2018/0257393) disclose an image processing device that generates recording data for causing a recording head to overlap portions in which nozzles of a first & second nozzle column are partially overlapped in a nozzle aligning direction of the nozzle column to eject liquid droplets, including predetermined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication With The USPTO
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853